SHAHOOD, J.
Appellant, Derry C. Cassidy, appeals from a Final Judgment entered by the trial court following a jury trial. He argues that the trial court erred in computing the entry of damages awarded to him in the Final Judgment.
Appellee concedes, and we agree, the court erred by reducing the total verdict amount ($70,000) not only by the amount of appellant’s comparative negligence (50%), but also by the percentage (70%) found by the jury to be attributable to the first accident in which appellant was involved, for a total damage award of $10,500. This reduction was made after the court had instructed the jury that they were not to consider the damages attributable to that first accident in rendering their verdict on damages. Accordingly, this cause must be remanded for entry of a final judgment in the amount of $35,000, which reflects the total amount of the verdict after a proper reduction for appellant’s comparative fault.
Appellant raises a second issue which we affirm without comment.
AFFIRMED in part, REVERSED in part with directions to enter an Amended Final Judgment in accordance with this opinion.
KLEIN and TAYLOR, JJ., concur.